DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanoue et al. (U.S. 2004/0084777).
Regarding Claim 1, Yamanoue et al. discloses a semiconductor chip, comprising: 
a main chip region (main chip region 3, Figure 1); and 
a protection structure surrounding the main chip region in a plan view and comprising a dielectric layer and a conductive portion in the dielectric layer (protection structure 2, dielectric layer 82, conductive portion 84c, Figures 1, 2, and 3), wherein
 the conductive portion comprises a conductive layer and a core having a material different from that of the conductive layer (conductive layer 34/22, core 36, Figures 3 and 6b).
Regarding Claim 2, Yamanoue et al. further discloses that the protection structure comprises a single conductive portion (single conductive portion 2, Figures 1 and 3).
Regarding Claim 3, Yamanoue et al. further discloses that the protection structure comprises four sides connected to enclose the main chip region in the plan view (protection structure 2, Figure 1).
Regarding Claim 4, Yamanoue et al. further discloses that a width of the conductive portion is greater than about 100 nm (Paragraph 55).
Regarding Claim 5, Yamanoue et al. further discloses that the conductive portion further comprises a contact above and in contact with the conductive layer in a side view (contact 90c/88, Figure 3).
Regarding Claim 6, Yamanoue et al. further discloses that the contact comprises a vertical interconnect access (VIA) (via 88, Figure 3).
Regarding Claim 7, Yamanoue et al. further discloses that the material of the core comprises a gap-filling material (gap-fill material 36, Figures 3 and 6b).
Regarding Claim 9, Yamanoue et al. further discloses that the conductive layer comprises a metal (Paragraph 53).
Regarding Claim 10, Yamanoue et al. further discloses that the core is surrounded by the conductive layer in a side view (core 36, conductive layer 34/22, Figure 3).
Regarding Claim 11, Yamanoue et al. discloses a semiconductor chip, comprising: 
a main chip region (main chip region 3, Figure 1); and 

 the single conductive portion comprises a conductive layer and a core surrounded by the conductive layer in a side view (conductive layer 34/22, core 36, Figures 3 and 6b).
Regarding Claim 12, Yamanoue et al. discloses a method for forming a protection structure of a semiconductor chip, comprising:
 forming a trench surrounding a main chip region of the semiconductor chip in a plan view (protection structure 2, trench 20/30c, Figures 1, 4b, and 6b); and 
forming a conductive portion to fully fill the trench (conductive portion 22/38c/84c, Figure 3), 
wherein the conductive portion comprises a conductive layer and a core having a material different from that of the conductive layer (conductive layer 22/34, core 36, Figures 3 and 6b).
Regarding Claim 13, Yamanoue et al. further discloses forming a contact above and in contact with the conductive layer (contact 90c/88, Figure 3).
Regarding Claim 14, Yamanoue et al. further discloses that a width of the trench is greater than about 100 nm (Paragraph 55).
Regarding Claim 15, Yamanoue et al. further discloses that forming the conductive portion comprises: partially filling the trench with a first conductive material (conductive material 22/34, Figure 6b); filling a remainder of the trench with a gap-filling material (gap-fill material 36, Figure 6b); and planarizing the first conductive material and the gap-filling material until a top of the trench (Paragraph 65).
Regarding Claim 16, Yamanoue et al. further discloses that partially filling the trench comprises depositing the first conductive material over a sidewall and a bottom of the trench (first conductive material 22/34, Figure 6a).
Regarding Claim 20, Yamanoue et al. further discloses that forming the conductive portion further comprises: depositing a second conductive material on the planarized conductive material and the planarized gap-filling material (second conductive material 42c/88, Figure 3); and patterning the second conductive material to form the core and the conductive layer surrounding the core in a side view (Paragraphs 66 and 85).
Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. 7,223,673).
Regarding Claim 1, Wang et al. discloses a semiconductor chip, comprising: 
a main chip region (main chip region 104, Figure 7); and 
a protection structure surrounding the main chip region in a plan view and comprising a dielectric layer and a conductive portion in the dielectric layer (protection structure 106, dielectric layer 118, conductive portion 132/134, Figures 4 and 7), wherein
 the conductive portion comprises a conductive layer and a core having a material different from that of the conductive layer (conductive layer 132, core 126, Figure 4).
Regarding Claim 11, Wang et al. discloses a semiconductor chip, comprising: 
a main chip region (main chip region 104, Figure 7); and 
a protection structure surrounding the main chip region in a plan view and comprising a single conductive portion (protection structure 106, Figures 4 and 7), wherein

Regarding Claim 12, Wang et al. discloses a method for forming a protection structure of a semiconductor chip, comprising:
 forming a trench surrounding a main chip region of the semiconductor chip in a plan view (trench 115, main chip region 104, Figures 4 and 7); and 
forming a conductive portion to fully fill the trench (conductive portion 124, Figure 3), 
wherein the conductive portion comprises a conductive layer and a core having a material different from that of the conductive layer (conductive layer 132, core 126, Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanoue et al. (U.S. 2004/0084777) as applied to claims 1, 11, and 12 above, and further in view of Yang et al. (U.S. 7,569,475).

Regarding Claim 19, Yamanoue et al. teaches claim 15 as indicated above.  Wang et al. does not explicitly disclose etching back a portion of the planarized gap-filling material to form the core and a recess on the core; and filling the recess with a second conductive material to form the conductive layer surrounding the core in a side view.  Yang et al. discloses a similar device wherein a trench is first filled with a conductive layer and a gap-filling layer (Yang et al., conductive layer 58, gap-filling layer 64, Figures 4a and 4b) and thereafter etching back a portion of the planarized gap-filling material to form the core and a recess on the core (Yang et al., Column 6, Lines 17-20); and filling the recess with a second conductive material to form the conductive layer surrounding the core in a side view (Yang et al., second conductive material 66/68, Figure 4e).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to etch back a portion of the planarized gap-filling material to form the core and a recess on the core; and fill the recess with a second conductive material to form the conductive layer surrounding the core in a side view in Yamanoue et al. in view of Yang et al. in order to enhance the EM reliability of the device (Yang et al., Column 7, Lines 33-38).
Claims 7, 8, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 7,223,673) as applied to claims 1, 11, and 12 above, and further in view of Sinha et al. (U.S. 11,133,268).
Regarding Claim 7, Wang et al. teaches claim 1 as indicated above.  Wang et al. further discloses that the protection structure of a conductive layer and a core provides structure support during the singulation process and prevents cracking a delaminating of the dielectric material of the IC (Column 3, Lines 18-30) but does not explicitly disclose that the material of the core comprises a gap-filling material. Sinha discloses a similar 
Regarding Claim 8, Wang et al. in view of Sinha et al. further discloses that the gap-filling material comprises at least one of a spin-on coating dielectric (SOD), a spin-on coating carbon (SOC), a fluid organic material, or a fluid inorganic material (Sinha et al. Column 8, Lines 6-22).
Regarding Claim 15, Wang et al. teaches claim 12 as indicated above.  Wang et al. further discloses that forming the conductive portion comprises: partially filling the trench with a first conductive material (conductive material 132, Figure 3); and planarizing the first conductive material and the gap-filling material until a top of the trench (conductive material 132, Figure 4). They further disclose that the protection structure of a conductive layer and a core provides structure support during the singulation process and prevents cracking a delaminating of the dielectric material of the IC (Column 3, Lines 18-30).  However, Wang et al. does not explicitly disclose filling a remainder of the trench with a gap-filling material or planarizing a gap-filling material until a top of the trench. Sinha discloses a similar device wherein a protection structure is formed by partially filling a trench with a first layer, filling a remainder of the trench with a gap-filling material, and then planarizing the first layer and gap-filling material until a top of the trench (trench 114, 
Regarding Claim 16, Wang et al. in view of Sinha et al. further discloses that partially filling the trench comprises depositing the first conductive material over a sidewall and a bottom of the trench (Wang et al. first conductive material 124, trench 115, Figure 3).
Regarding Claim 17, Wang et al. in view of Sinha et al. does not explicitly disclose filling the remainder of the trench by spin coating the gap-filling material into the remainder of the trench.  However, they disclose that the gap-filling material can include materials such as UV-curable polymers, polyamide, etc. (Sinha et al., Column 8, Lines 6-21) and that spin-coating is conventional to form dielectric layers (Sinha et al., Column 5, Lines 31-43).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to fill the remainder of the trench by spin-coating the gap-filling material into the remainder of the trench in Wang et al. in view of Sinha et al. in order to fill the trench using conventional techniques. 
Regarding Claim 18, Wang et al. in view of Sinha et al. further discloses that the gap-filling material comprises at least one of a spin-on coating dielectric (SOD), a spin-on coating carbon (SOC), a fluid organic material, or a fluid inorganic material (Sinha et al. Column 8, Lines 6-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (U.S. 7,985,645) discloses a protection structure around a main chip area comprising a conductive layer with a gap-filled core.
Park et al. (U.S. 7,572,711) discloses a protection structure around a main chip area comprising a conductive layer with a gap-filled core.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816